CLEMONS, Senior Judge.
Plaintiff Blackman as a home owner and plaintiffs Cheeseman as tenants filed a mul-ti-count petition for injunction and actual and punitive damages. They sued defendants Barber who are owners and operators of an adjoining airport.
The trial court struck parts of plaintiffs’ petition; but it left standing the portions seeking an injunction and also allegations *73of value depreciation of the owner’s land and the tenants’ claim to punitive damages.
Defendants move to dismiss plaintiffs’ appeal on the ground it is premature. We agree because the trial court’s order does not dispose of all the issues and all the parties. Baumstark v. Jordan, 540 S.W.2d 611 [2-4] (Mo.App.1976); Caudle v. Kelley, 545 S.W.2d 427 [2, 3] (Mo.App.1976). The attempted appeal does not meet this test.
Dismissed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.